DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of Group I (claims 1-18 and 28) in the reply filed on 11/8/22 is acknowledged.
Group II (claims 19 and 29) and Group III (claims 20-27) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/8/22.

Drawings
The drawings are objected to because:
The drawings include two drawing sheets labeled as “Fig. 2.”  The different 
figures require independent and consecutive numbering. See MPEP 1825.
The drawings include two drawing sheets labeled as “Fig. 4.”  The different figures require independent and consecutive numbering. See MPEP 1825.
The drawings include two drawing sheets labeled as “Fig. 6.”  The different figures require independent and consecutive numbering. See MPEP 1825.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informality: 
At paragraph [46], line 3, “in” should be used in place of the word “fin” (misspelling). 
Appropriate correction is required.



Claim Objections
Claims 1-3 and 8 are objected to because of the following informalities:
Regarding claim 1: 
At line 9, the phrase “Ct value” is undefined by the claim. Therefore the compound, chemical, or other entity being referenced for which the “value” is being calculated is unknown. Applicant should assign a label to the abbreviation “Ct value” being calculated. For example, if claiming a Ct value for chlorine dioxide, it is recommended that applicant use language such as “chlorine dioxide Ct value” for clarification.
At line 7, the should be inserted before “pH” and “temperature” and “chlorine” for clarity – as these terms are recited earlier in the claim. 
Regarding claim 2: 
At line 6, “(or ppm)” is unnecessary as mg/L is equivalent to ppm (parts per million). Applicant should delete “(or ppm)” from the claim because words appearing in parentheses are not given consideration or patentable weight in patent claims.
At line 9, “(minutes)” should be changed to “, in minutes,” so as to remove the parentheses from the claim language - as words appearing in parentheses are not given consideration or patentable weight in patent claims.  
Regarding claim 3: 
At line 5, “(or ppm)” is unnecessary as mg/L is equivalent to ppm (parts per million). Applicant should delete “(or ppm)” from the claim because words appearing in parentheses are not given consideration or patentable weight in patent claims.
At line 8, “(minutes)” should be changed to “, in minutes,” so as to remove the parentheses from the claim language - as words appearing in parentheses are not given consideration or patentable weight in patent claims.
Regarding claim 8: 
At line 1, it is uncertain if “implementation” is referring to the same “implementation” step as recited in claim 1 or introducing an alternative “implementation” step. It is recommended that applicant insert “the” before implementation to provide clarity and direct antecedent basis to the implementation step recited in claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112 (Second Paragraph)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: 
The use of “Ct value” is indefinite because it is undefined in the claim; and, the instant specification has three different formulas for calculating the Ct values (see paragraphs 58 and 60). Thus, one skilled in the art cannot determine which Ct value is being claimed and thus the scope of the claim is uncertain.
At lines 9, 15, and 17, the limitations “calculate a Ct value” and “a targeted Ct value” are indefinite in that the language of the claim does not specifically recite the targeted compound or chemical for which the Ct value is being calculated.
Regarding claim 2: 
At lines 1-2, “the programmable computer” lacks antecedent basis. It is believed that applicant intended “programmable controller” and the limitation is being interpreted as such. Applicant should replace “computer” with controller to provide antecedent basis.
At lines 2 and 4, “Ct value” is indefinite as it is uncertain if the limitation is referring to “a Ct value” as recited on line 9 of claim 1, or “a targeted Ct value” as recited on line 15 of claim 1.
At line 9, “the period of time” lacks antecedent basis. It is suggested the limitation be amended to “a period of time” – to correct the issue.
At line 7, “the number of chlorine dioxide values“ lacks antecedent basis. The claims have not previously recited “a number of chlorine dioxide values.” It is suggested that applicant introduce the limitation of measuring a number of chlorine dioxide values to the claim language.
Regarding claim 3: 
At lines 1-2, “the programmable computer” lacks antecedent basis. It is believed that applicant intended “programmable controller” and the limitation is being interpreted as such. Applicant should replace “computer” with controller to provide antecedent basis.
At lines 2 and 3, “Ct value” is indefinite as it is uncertain if the limitation is referring to “a Ct value” as recited on line 9 of claim 1, or “a targeted Ct value” as recited on line 15 of claim 1.
At lines 6 and 8, “the sampling period” lacks antecedent basis. Applicant should amend the limitation to “a sampling period.” 
Regarding claim 4: 
At line 1, “Ct value” is indefinite as it is uncertain if the limitation is referring to “a Ct value” as recited on line 9 of claim 1, or “a targeted Ct value” as recited on line 15 of claim 1.
Claims 5-9 are rejected as being dependent on a rejected claim.
Regarding claim 10: 
At line 2, “Ct value” is indefinite as it is uncertain if the limitation is referring to “a Ct value” as recited on line 9 of claim 1, or “a targeted Ct value” as recited on line 15 of claim 1.
Regarding claim 11: 
At line 2, “Ct value” is indefinite as it is uncertain if the limitation is referring to “a Ct value” as recited on line 9 of claim 1, or “a targeted Ct value” as recited on line 15 of claim 1.
Claim 12 is rejected as being dependent on a rejected claim.
Regarding claim 13: 
At line 1, “chlorine dioxide” is indefinite as it is uncertain if the limitation is referring to the previously recited “chlorine dioxide” introduced; the chlorine dioxide measured; the chlorine dioxide recorded; or the “chlorine dioxide” sustained. It is recommended that applicant amend the language to recite “wherein said step of introducing chlorine dioxide …” to provide clarity. 
Regarding claim 14: 
At line 1, “chlorine dioxide” is indefinite as is uncertain if the limitation is referring to the previously recited “chlorine dioxide” introduced. It is recommended that applicant amend to the language to recite “wherein said step of introducing chlorine dioxide …” to provide clarity. 
Regarding claim 15: 
At line 1, “chlorine dioxide” is indefinite as it is uncertain if the limitation is referring to the previously recited “chlorine dioxide” introduced. It is recommended that applicant amend the language to recite “wherein said step of introducing chlorine dioxide …” to provide clarity. 


Regarding claim 16: 
At line 1, “chlorine dioxide” is indefinite as it is uncertain if the limitation is referring to the previously recited “chlorine dioxide” introduced. It is recommended that applicant amend the language to recite “wherein said step of introducing chlorine dioxide …” to provide clarity. 
At line 4, it is recommended applicant insert the immediately before “chlorine” to provide clarity and antecedent basis for the “chlorine dioxide” to which applicant is referring.
Claims 17-18 are rejected as being dependent on a rejected claim.
Regarding claim 28: 
At lines 8 and 10, the limitations “calculating a Ct value” and “a targeted Ct value” are indefinite in that the language of the claim does not specifically recite the targeted compound or chemical for which the Ct value is being calculated. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-11, 13-16, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US Publication Number: 2010/0189630 A1) in view of Martin (US Publication Number: 2019/0300398 A1).
Claim 1: regarding the limitation: A method for controlling the remediation of water of an aquatic facility, Martin describes a method for controlling, in aquatic facilities (see paragraphs 49-50), the remediation of microbiological organisms including cryptosporidium (see paragraphs 24, 45, 66, 80, 86 and 93) through a cyclic process in which chlorite donor and bromide donor are added to sustain specified conditions (method of controlling) for chlorine dioxide concentration and the feed rate of chlorite donor can be adjusted based on the measured residual of chlorine dioxide (see paragraphs 22 and 26). Martin further discloses that the cyclic process allows for efficient use of reagents by utilizing a process control system (providing a system) to monitor and regulate (controlling the remediation) the feed of various reagents (see paragraph 77).
Regarding the limitation: the method comprising: providing a system comprising at least one sanitizer sensor for measuring a concentration of sanitizer in the water, Martin discloses a bromide (sanitizer) selective ion sensor to monitor and regulate the feed of bromide as needed (see paragraph 77).
Regarding the limitation: a pH sensor for measuring a pH of the water, Martin discloses a pH sensor for regulating feed of the acid to ensure pH operates within specified guidelines (see paragraph 77).
Regarding the limitation: a temperature sensor for measuring a temperature of the water, Martin discloses the temperature is monitored (temperature sensor necessarily present) for regulating feed of the acid to ensure pH operates within specified guidelines (see paragraph 77).
Regarding the limitation: and a chlorine dioxide sensor for measuring a concentration of chlorine dioxide in the water, Martin discloses that oxidation reduction potential (ORP) is monitored and is used to feed the oxidizing activator such as a free chlorine donor (see paragraph 77). Martin discloses that with increased chlorite anion concentration, there is an increase in chlorine dioxide concentration, and a reduction in ORP – indicating that chlorite anion is recognized by the ORP sensor as a source of demand. If higher chlorine dioxide concentrations are needed, the system would operate with a lower ORP setpoint. If lower chlorine dioxide is acceptable, then a higher ORP setting would be used (see paragraphs 112 and 113). Martin discloses that chlorine dioxide concentrations can be measured using selective sensors using chlorophenol red (see paragraph 113).
Regarding the limitation: the at least one sanitizer sensor, pH sensor, temperature sensor and chlorine dioxide sensor being interfaced with a programmable controller that is programmed to implement a remediation cycle and configured to calculate a Ct value of the water, Martin discloses that the cyclic process allows for efficient use of reagents by utilizing a process control system (providing a system) to monitor and regulate (controlling the remediation) the feed of various reagents (programmed to implement a remediation cycle) in which the sanitizer sensor, pH sensor, temperature sensor, and chlorine dioxide sensor are interfaced with a programmable controller (see paragraph 77). Martin discloses that algorithms can be incorporated into the program logic to enhance optimization of the feed of chemicals as well as other supporting treatment (see paragraph 77). Martin also reports time values for chlorine dioxide concentration (see paragraphs 107 and 108). 
Martin ‘630 does not define a Ct value.
However, Martin ‘398 teaches that the Ct value can be based on laboratory and/or field studies and values that can be used to target and achieve a desired level of inactivation of microbiological organisms (see paragraph 26). Additionally, the data required by the Ct formula, as described by Martin ‘398, is reported in the examples described by Martin ‘630 such that a person having ordinary skill in the art is required only to transcribe the reported numbers into the computer/program logic/algorithm of Martin ‘630. 
Thus, the programmable controller is configured to calculate a Ct value based on the data collected using program logic and mathematical algorithms to perform the summation, multiplication, and division of collected data. 
Martin ‘630 and Martin ‘398 are considered analogous references in that each is concerned with treating aquatic facilities to inactivate microbiological organisms.
Thus, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have provided in Martin ‘630 the Ct formula described by Martin ‘398 because Martin ‘398 teaches the Ct value can be used to target and achieve desired levels of inactivation of microbial organisms – where Martin ‘630 desires to eliminate microbial organisms. 
Regarding the limitation: and the programmable controller is interfaced with a chemical feed system that is in fluid contact with the water, Martin ‘630 discloses that the cyclic process allows for efficient use of reagents by utilizing a process control system (providing a system) to monitor and regulate (controlling the remediation) the feed of various reagents (see paragraphs 77, 114). Martin ‘630 discloses the compositions of the invention can be applied using commercially available feed systems (chemical feed systems) for dispensing the composition to the water to be treated (feed system in fluid contact with the water) (see paragraph 103). Martin ‘630 discloses that algorithms, time based proportional control, time based control can be incorporated into the controller logic to enhance optimization of the feed of chemicals (programable controller interfaced with chemical feed system) (see paragraph 77).
Regarding the limitation:  implementing a remediation cycle by the programmable controller, Martin discloses that the cyclic process used in the invention for remediation of microbiological organisms allows for efficient use of reagents by utilizing a process control system to monitor and regulate the feed of various reagents (implement remediation cycle) (see paragraph 77). 
Regarding the limitation:  introducing chlorine dioxide into the water by the chemical feed system, Martin ‘630 describes the cyclic process in which an effective amount of oxidizer is provided to the aqueous system while sustaining an effective amount of bromide anions and chlorite anions (see Figure 1; paragraphs 22 and 26). Note that the process control system provides for the feed of various reagents and a bromide sensor monitors and regulates feed of bromide as needed (chemical feed system) (see paragraph 77). The chlorite anions react with hypobromous acid producing chlorine dioxide (introducing chlorine dioxide into the water as a result of the chemical feed system) (see Figure 1; paragraphs 22 and 26). Martin ‘630 discloses the cyclic process regenerates the chlorite ions in-situ helping to sustain a desired chlorine dioxide concentration resulting in reduced feed of chlorine dioxide (see paragraph 116). 
Regarding the limitation: measuring a chlorine dioxide concentration by the chlorine dioxide sensor, Martin ‘630 discloses that oxidation reduction potential (ORP) (chlorine dioxide sensor) is monitored and is used to feed the oxidizing activator such as a free chlorine donor (see paragraph 77). Martin ‘630 discloses that with increased chlorite anion concentration, there is an increase in chlorine dioxide concentration (measuring a chlorine dioxide concentration), and a reduction in ORP – indicating that chlorite anion is recognized by the ORP sensor as a source of demand. If higher chlorine dioxide concentrations are needed, the system would operate with a lower ORP setpoint. If lower chlorine dioxide is acceptable, then a higher ORP setting would be used (see paragraphs 112 and 113).
Regarding the limitation: recording the chlorine dioxide concentration, Martin discloses several examples in which the chlorine dioxide concentration is measured and recorded (see examples 1 and 2; paragraphs 107 and 108). 
Regarding the limitation: and calculating a Ct value by the programmable controller, for purposes of the limitation, Ct will be interpreted as chlorine dioxide concentration (see above objection to claim 1 as failing to provide a definition for “Ct value”). The above discussion of Martin ‘398 applies herein. 
Martin ‘630 discloses calculating a chlorine dioxide concentration using the Chlorophenol Red method (see examples 1 and 2; paragraphs 107 and 108). However, Martin also discloses that chlorine dioxide concentrations can be measured using selective sensors or using the Chlorophenol Red Method (see paragraph 113). Additionally, Martin ‘630 discloses using process control to monitor and regulate feed of various reagents and notes that amperometric sensors can be employed to monitor chlorine dioxide (see paragraph 77). Martin ‘630 discloses that algorithms, and time-based control can be incorporated into the program logic to enhance optimization of feed (see paragraph 77). 
Martin ‘630 and Martin ‘398 are considered analogous references in that each is concerned with treating aquatic facilities to inactivate microbiological organisms.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have calculated the concentration of the chlorine dioxide by incorporating the Ct formula as taught by Martin ‘398 into the program logic for the process control system used by Martin ‘630 to determine the chlorine dioxide concentration from the values provided by the chlorine dioxide sensor measurements and/or the ORP measurements and because Martin ‘630 teaches that the chlorine dioxide concentrations can be measured by using selective sensors as an alternative to using chlorophenol red (see paragraph 113).
Regarding the limitation: sustaining the chlorine dioxide concentration until a targeted Ct value is reached to achieve remediation, Martin ‘630 teaches, in the analysis of the results of the examples conducted (see paragraphs 111-120), that the invention provides for extended periods of sustained chlorine dioxide concentrations (sustained chlorine dioxide concentration) in dilute chlorite solution by simply providing a reserve of chlorite anion to the aqueous system. By applying chlorite anion and sustaining the desired concentration of hypobromous acid, conversion of chlorite to chlorine dioxide will sustain a range of chlorine dioxide (sustain chlorine dioxide concentration) (see paragraph 112) which illustrates the ability to effectively control the various relevant parameters to sustain the desired conditions for inactivation of microbial organisms (see paragraphs 119 and 120).
Regarding the limitation: and controlling a pH and sanitizer concentration by the programmable controller, Martin ‘630 discloses a pH sensor for regulating feed of the acid to ensure pH operates within specified guidelines (see paragraph 77). Martin ‘630 discloses a bromide (sanitizer) selective ion sensor to monitor and regulate the feed of bromide as needed (see paragraph 77). Martin ‘630 discloses that the cyclic process allows for efficient use of reagents by utilizing a process control system (providing a system) to monitor and regulate (controlling the remediation) the feed of various reagents (programmed to implement a remediation cycle) in which the sanitizer sensor, pH sensor, temperature sensor and chlorine dioxide sensor are interfaced with a programmable controller (controlling pH and sanitizer using a programable controller (see paragraph 77). 
Claim 2: regarding the limitation: The method according to claim 1, wherein the programmable computer uses an algorithm to calculate the Ct value comprising: Ct value =                         
                            [
                            (
                            
                                ∑
                                
                                     
                                
                            
                        
                    Xn ÷ n] x T Where: "X" is the chlorine dioxide concentration in mg/I (or ppm); "n" is the number of chlorine dioxide values recorded over a period of time since beginning the remediation cycle; and  "T" is the period of time (minutes) that has lapsed since beginning the remediation cycle, while Martin ‘630 discloses measuring and recording the chlorine dioxide values at specific times (lapsed time) (15 minute intervals) over a time interval of the remediation cycle (see paragraph 107, example 1), Martin ‘630 does not disclose determining the chlorine concentration values using the recited formula to determine chlorine dioxide concentration in units of (mg)(t)/L.
However, Martin ‘398 teaches that the Ct value can be based on laboratory and/or field studies and values that can be used to target and achieve a desired level of inactivation of microbiological organisms (see paragraph 26). Additionally, the data required by the Ct formula, as described by Martin ‘398, is reported in the examples described by Martin ‘630 such that a person having ordinary skill in the art is required only to transcribe the reported numbers into the computer/program logic/algorithm of Martin ‘630. 
Also, Martin ‘630 discloses that sensors can be employed to measure and calculate chlorine dioxide concentrations. Martin ‘630 also discloses that algorithms, and time-based control logic, can be incorporated into the program logic of the process control system to enhance optimization of feed (see paragraph 77; Examples 1, paragraph 107; Example 2, paragraph 108). Martin ‘630 discloses the chlorine dioxide time intervals between each data collection sample.
Thus, the programmable controller is configured to calculate a Ct value based on the data collected using program logic and mathematical algorithms to perform the summation, multiplication, and division of collected data. 
Martin ‘630 and Martin ‘398 are considered analogous references in that each is concerned with treating aquatic facilities to inactivate microbiological organisms.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have calculated a Ct value by incorporating the necessary mathematical algorithm for calculating chlorine dioxide concentration based on the collected sensor data measurements as reported by Martin ‘630 in the controller of Martin ‘630 because Martin ‘398 teaches the Ct value can be used to target and achieve desired levels of inactivation of microbial organisms – where Martin ‘630 desires to eliminate microbial organisms. Note that the data required by the claimed formula (i.e., concentration and time) is reported in the examples described by Martin ‘630 (see paragraphs 107 and 108). As such, a person of ordinary skill is required only to substitute the numbers reported by Martin ‘630 into the formula and calculate the result to obtain a Ct value.
Claim 3: regarding the limitation: The method according to claim 1, wherein the programmable computer uses an algorithm to calculate the Ct value comprising: 
    PNG
    media_image1.png
    21
    234
    media_image1.png
    Greyscale
 Where: "X" is the chlorine dioxide concentration in mg/I (or ppm); "n" is the number of chlorine dioxide values recorded over the sampling period of time; and "T" is the period of time (minutes) that has lapsed during the sampling period, while Martin ‘630 discloses measuring and recording the chlorine dioxide values at specific times (lapsed time) (15 minute intervals) over a time interval of the remediation cycle (see paragraph 107, example 1), Martin ‘630 does not disclose determining the chlorine concentration values using the claimed formula to determine chlorine dioxide concentration in units of (mg)(t)/L.
Martin ‘630 also discloses that sensors can be employed to measure and calculate chlorine dioxide concentrations. Martin ‘630 also discloses that algorithms, and time-based control logic, can be incorporated into the program logic of the process control system to enhance optimization of feed (see paragraph 77). Martin discloses time-based data collection (see paragraphs 107 and 108). Thus, the programmable controller is configured to calculate a Ct value based on the data collected using program logic and mathematical algorithms to perform the summation, multiplication, and division of collected data. 
Martin ‘398 teaches that the Ct value can be based on laboratory and/or field studies and values that can be used to target and achieve a desired level of inactivation of microbiological organisms (see paragraph 26). Additionally, the data required by the Ct formula, as described by Martin ‘398, is reported in the examples described by Martin ‘630 such that a person having ordinary skill in the art is required only to transcribe the reported numbers into the computer/program logic/algorithm of Martin ‘630. 
Martin ‘630 and Martin ‘398 are considered analogous references in that each is concerned with treating aquatic facilities to inactivate microbiological organisms.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have incorporated the mathematical algorithm, as disclosed by Martin ‘398, in the process controller of Martin ‘630 for calculating chlorine dioxide concentration based on the collected sensor data measurements reported by Martin ‘630 because Martin ‘398 teaches the Ct value can be used to target and achieve desired levels of inactivation of microbial organisms – where Martin ‘630 desires to eliminate microbial organisms. Note that the data required by the formula (i.e., controller and timer) is reported in the examples described by Martin ‘630. As such, a person of ordinary skill is required only to substitute the number reported by Martin ‘630 into the formula and calculate the Ct value.
Claim 4: regarding the limitation: The method according to claim 1, comprising calculating the Ct value based on a rolling average of the chlorine dioxide concentration, while Martin discloses measuring and recording the chlorine dioxide values at specific times (lapsed time) (15 minute intervals) over a time interval of the remediation cycle (see paragraph 107, example 1), Martin ‘630 does not disclose determining the rolling average chlorine concentration values.
However, Martin ‘630 discloses that sensors can be employed to measure and calculate chlorine dioxide concentrations. Martin ‘630 also discloses that algorithms, and time-based control logic, can be incorporated into the program logic of the process control system to enhance optimization of feed (see paragraph 77).
Martin ‘398 teaches that the Ct value can be based on laboratory and/or field studies and values that can be used to target and achieve a desired level of inactivation of microbiological organisms (see paragraph 26). Additionally, the data required by the Ct formula, as described by Martin ‘398, is reported in the examples described by Martin ‘630 such that a person having ordinary skill in the art is required only to transcribe the reported numbers into the computer/program logic/algorithm of Martin ‘630. 
Martin ‘630 and Martin ‘398 are considered analogous references in that each is concerned with treating aquatic facilities to inactivate microbiological organisms.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have incorporated the desired mathematical algorithm for calculating the rolling average for chlorine dioxide concentration based on the collected sensor data measurements because Martin ‘398 teaches the Ct value can be used to target and achieve desired levels of inactivation of microbial organisms – where Martin ‘630 desires to eliminate microbial organisms. Note that the data required by the formula (i.e., controller and timer) is reported in the examples described by Martin ‘630. Note that the data required by the formula recited is reported in the examples described by Martin ‘630 and Martin ‘630 further discloses using time-based proportional control, and time-based control. As such, a person of ordinary skill is required only to substitute the reported numbers into the formula and calculate the desired Ct values to obtain a rolling average.
Claim 5: regarding the limitation: The method according to claim 1, wherein the at least one sanitizer sensor is an ORP sensor, Martin ‘630 teaches that with increased chlorite anion concentration, there is an increase in chlorine dioxide (sanitizer) concentration and a reduction in ORP. Accordingly, Martin ‘630 teaches using an ORP sensor for a sanitizer (see paragraph 113).
Claim 6: regarding the limitation: The method according to claim 1, wherein the at least one sanitizer sensor is an amperometric sensor, Martin ‘630 discloses that amperometric sensors can be employed to monitor free halogen or chlorine dioxide (sanitizer) (see paragraph 77).
Claim 7: regarding the limitation: The method according to claim 1, wherein the at least one sanitizer sensor is both ORP and amperometric sensors, Martin ‘630 teaches that with increased chlorite anion concentration, there is an increase in chlorine dioxide (sanitizer) concentration and a reduction in ORP. Accordingly, Martin teaches using an ORP sensor for a sanitizer. Martin also discloses that amperometric sensors can be employed to monitor free halogen or chlorine dioxide (sanitizer) (see paragraphs 77 and 113).
Claim 8: regarding the limitation: The method according to claim 1, wherein implementation of the remediation cycle is initiated automatically, Martin discloses that the cyclic process of the invention allows for regeneration of the chlorite anion thereby reducing the need for more chlorine dioxide production and its associated costs (see Abstract; paragraph 76). The continued replenishment of chlorine dioxide is eliminated and chlorine dioxide and free bromine are regenerated in-situ (see paragraphs 22, 53). Specifically, Martin teaches that the oxidizing activator is added to initiate the cyclic process (see paragraph 26) and Martin discloses that the cyclic process allows for efficient use of reagents by utilizing process control to feed reagents (remediation cycle initiated automatically by process control) such as the oxidizing activator (see paragraphs 26 and 77).
Claim 9: regarding the limitation: The method according to claim 1, wherein the implementation of the remediation cycle is initiated manually, the above discussions of Martin ‘630 and ‘398 applies herein.
	Martin ‘630 does not disclose implementing the remediation cycle manually.
	However, it has been held that automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art (see MPEP 2144.04 (III); In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)). Likewise, performing or replacing an automatic process with a manual operation is conventional during downtime procedure in situations of computer/software/controller failure or malfunction.
	Thus, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have implemented the remediation cycle of Martin ‘630 using a manual procedure where circumstances involving computer/software/controller failure or malfunction, as is conventional practice.
Claim 10: regarding the limitation: The method according to claim 1, wherein the programmable controller calculates, records, and stores the Ct value, the above discussion of Martin ‘630 applies herein. For purposes of the limitation, Ct will be interpreted as chlorine dioxide concentration (see above objection to claim 1 as failing to provide a definition for “Ct value”). Martin ‘630 discloses that algorithms can be incorporated into the program logic to enhance optimization of the feed of chemicals (see paragraph 77). Martin ‘630 teaches recording and storing the measurements of chlorine dioxide and other values (see tables of Examples 1 and 2; paragraphs 107 and 108).
Martin ‘630 does not specifically disclose that the programmable controller calculates, records, and stores the Ct value.
	However, Martin ‘398 discloses a method for treating an aqueous system using chlorine dioxide and sustaining the chlorine dioxide concentration to obtain a Ct value where the Ct value is sufficient to achieve remediation (see Abstract; paragraphs 20 and 21). Like Martin ‘630, Martin ‘398 discloses using a cyclic system utilizing bromide ions that are activated by an oxidant to produce free bromide. The free bromine oxidizes chlorite ions to produce chlorine dioxide. The free chlorine dioxide inactivates microbiological organisms such as cryptosporidium. Free bromine and chlorine dioxide are reduced back to bromide ions and chlorite ions (see paragraphs 27, 28, 31, and 56). The system is used in swimming pools, water parks, spas, etc. (see paragraph 32). Martin ‘398 discloses that the Ct value is defined as the product of the average concentration of an oxidant (mg/L) and time (minutes) of exposure to the oxidant (see paragraph 26). Martin ‘398 discloses Ct value can be targeted based on laboratory and/or field studies to achieve a desired level of inactivation (see paragraph 26).
	Note that Martin ‘630 provides laboratory and field studies that provides data providing chlorine dioxide concentrations and lapsed time (minutes) during the sampling period. Martin ‘630 records and stores the data measurements of chlorine dioxide and other values (see Examples 1 and 2 at paragraphs 107 and 108). Note also that Martin ‘630 teaches using process control and that additional algorithms may be incorporated into the program logic (see paragraph 77).
	Martin ‘630 and Martin ‘398 are considered analogous references in that each is concerned with treating aquatic facilities to inactivate microbiological organisms.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, for Martin ‘630 to have calculated a Ct value based on the data collected and stored by Martin ‘630 using program logic and mathematical algorithms to perform summation, multiplication, and division of collected field/laboratory data by recording and storing the collected data in the computer/controller of Martin ‘630, in which it is conventional practice to store data in computer/controller memory for manipulation and use, and to have used that data to calculate a Ct value because Martin ‘398 teaches that the Ct value can be based on laboratory and/or field studies and values which can be used to target and achieve a desired level of inactivation of microbiological organisms, and the data required by the Ct formula is reported in the examples described by Martin ‘630 such that a person having ordinary skill in the art is required only to transcribe the reported numbers into the computer/program.
Claim 11: regarding the limitation: The method according to claim 1, wherein the programmable controller displays the Ct value, the above discussion of Martin ‘630 applies herein.
Martin ‘630 does not specifically disclose that the programmable controller displays the Ct value.
However, visually displaying the results of calculations, measurements, pH, temperature, and other variables of a process control system is conventional practice used for monitoring and regulating the processes and it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have provided in the system of Martin ‘630 a visual display of the data collected and the results of the calculations performed, to include a Ct value, as is conventional practice in the art of process control.
Claim 13: regarding the limitation: The method according to claim 1, wherein chlorine dioxide is introduced using the cyclic process, the cyclic process comprising: activating bromide ions with an oxidant to produce free bromine, the free bromine oxidizes chlorite ions to produce chlorine dioxide, and reducing at least some free bromine back to bromide ions, the above discussion of Martin ‘630 applies herein.
Martin ‘630 teaches the cyclic system is achieved by providing an effective amount of oxidizing activator and bromide anions (bromide ions) and chlorite anions. The oxidant reacts with bromine to produce hypobromous acid (free bromine). The hypobromous acid (free bromine) reacts with (oxidizes) chlorite anions to produce chlorine dioxide. Chlorine dioxide reacts with the microbial organism. Bromide ion and chlorite ion are regenerated (see paragraphs 22 and 26). 
Claim 14: regarding the limitation: The method according to claim 1, wherein chlorine dioxide is introduced using a chlorine dioxide generator, Martin ‘630 teaches the cyclic system is achieved by providing an effective amount of oxidizing activator and bromide anions (bromide ions) and chlorite anions. The oxidant reacts with bromine to produce hypobromous acid (free bromine). The hypobromous acid (free bromine) reacts with (oxidizes) chlorite anions to produce chlorine dioxide (chlorine dioxide generator). Chlorine dioxide reacts with the microbial organism. Bromide ion and chlorite ion are regenerated (see paragraphs 22 and 26). Martin ‘630 teaches that a benefit of the cyclic process of the invention is that the reduced oxidants such as chlorine dioxide and free bromide ban be efficiently regenerated (chlorine dioxide generator) in-situ allowing high concentrations of chlorine dioxide to be sustained (see paragraph 73).
Claim 15: regarding the limitation: The method according to claim 1, wherein the chlorine dioxide is introduced using UV activation of chlorite ions, the above discussion of Martin ‘630 applies herein.
Martin ‘630 teaches that water treated with the compositions and process of the cyclic system can be irradiated with ultraviolet radiation to further inactivation of resistant compounds and microbial organisms. Ozone can also be added to the treated system to enhance oxidation and inactivation of resistant compounds and microbial organisms (see paragraph 106).  
Martin ‘630 does not specifically recite that UV activation of chlorite ions produces the chlorine dioxide.
However, Martin ‘398 discloses a method that for treating an aqueous system with chlorine dioxide by adding UV absorbent and chlorite donor, generating chlorine dioxide by UV decomposition of chlorite, inhibiting UV degradation of chlorine dioxide using the UV absorbent, and sustaining a chloride dioxide concentration to obtain a Ct value sufficient to achieve remediation (see paragraph 21).
Martin ‘630 and Martin ‘398 are considered analogous references as each is concerned with treatment and prevention of bacteria by creating a cyclic system involving dispensing chemicals into an aquatic environment.
Thus, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, for Martin ‘630 to use UV to generate chlorine dioxide by UV decomposition of chlorite, inhibit UV degradation of chlorine dioxide using a UV absorbent, and sustain a chloride dioxide concentration because Martin ‘398 teaches that water parks are subject to sunlight (UV radiation) which decomposes the chlorine dioxide used to remediate outdoor recreational water facilities (see paragraphs 4, 10, and 13) where Martin ‘630 uses chlorine dioxide to remediate aquatic facilities which includes outdoor pools exposed to sunlight (UV radiation) and teaches using UV radiation for further inactivation of microbial organisms. 
Claim 16: regarding the limitation: The method according to claim 1, wherein the chlorine dioxide is introduced using both a chlorine dioxide generator and cyclic process, the cyclic process comprising: activating bromide ions with an oxidant to produce free bromine, the free bromine oxidizes chlorite ions to produce chlorine dioxide, and reducing at least some free bromine back to bromide ions, the above discussion of Martin ‘630 applies herein.
Martin ‘630 teaches the cyclic system is achieved by providing an effective amount of oxidizing activator and bromide anions (bromide ions) and chlorite anions. The oxidant reacts with bromine to produce hypobromous acid (free bromine). The hypobromous acid (free bromine) reacts with (oxidizes) chlorite anions to produce chlorine dioxide (chlorine dioxide generator). Chlorine dioxide reacts with the microbial organism. Bromide ion and chlorite ion are regenerated (cyclic process) (see paragraphs 22 and 26). Martin teaches that a benefit of the cyclic process of the invention is that the reduced oxidants such as chlorine dioxide and free bromide can be efficiently regenerated (chlorine dioxide generator) in-situ allowing high concentrations of chlorine dioxide to be sustained (see paragraph 73). 
Martin ‘630 also teaches that water treated with the compositions and process of the cyclic system can be irradiated with ultraviolet radiation to further the inactivation of resistant compounds and microbial organisms. Ozone can also be added to the treated system to enhance oxidation and inactivation of resistant compounds and microbial organisms (see paragraph 106).  
Martin ‘630 does not specifically recite a second chlorine dioxide source for introducing chlorine dioxide into the water.
However, Martin ‘398 discloses a method that for treating an aqueous system with chlorine dioxide by adding UV absorbent and chlorite donor (chlorite), generating chlorine dioxide by UV decomposition of chlorite, inhibiting UV degradation of chlorine dioxide using the UV absorbent, and sustaining a chloride dioxide concentration to obtain a Ct value sufficient to achieve remediation (see paragraphs 21 and 22).
Martin ‘630 and Martin ‘398 are considered analogous references as each is concerned with treatment and prevention of bacteria by creating cyclic system involving dispensing chemicals into an aquatic environment.
Thus, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, for Martin ‘630 to use UV to generate chlorine dioxide by UV decomposition of chlorite, by inhibiting UV degradation of chlorine dioxide using a UV absorbent, and sustaining a chloride dioxide concentration, because Martin ‘398 teaches that water parks are subject to sunlight (UV radiation) which decomposes the chlorine dioxide used to remediate outdoor recreational water facilities (see paragraphs 4, 10, and 13) where Martin ‘630 uses chlorine dioxide to remediate aquatic facilities which includes outdoor pools exposed to sunlight (UV radiation) and teaches using UV radiation for further inactivation of microbial organisms, and teaches the cyclic process can be applied independently or in various combinations (see Abstract).
Claim 28: regarding the limitation: A method for controlling the remediation of water of an aquatic facility, the method comprising: implementing a remediation cycle by a programmable controller, Martin ‘630 describes a method for controlling, in aquatic facilities (see paragraphs 49-50), the remediation of microbiological organisms including cryptosporidium (see paragraphs 24, 45, 66, 80, 86 and 93) through cyclic process in which chlorite donor and bromide donor are added to sustain specified conditions (method of controlling) for chlorine dioxide concentration and the feed rate of chlorite donor can be adjusted based on the measured residual of chlorine dioxide (see paragraphs 22 and 26). Martin ‘630 further discloses the cyclic process allows for efficient use of reagents by utilizing a process control system (providing a system) to monitor and regulate (controlling the remediation) the feed of various reagents (see paragraph 77). Martin ‘630 discloses that the cyclic process allows for efficient use of reagents by utilizing a process control system (providing a system) to monitor and regulate (controlling the remediation) the feed of various reagents (implementing a remediation cycle by a programmable controller) (see paragraphs 77, 114). Martin ‘630 discloses the compositions of the invention can be applied using commercially available feed systems (chemical feed systems) for dispensing the composition to the water to be treated (feed system in fluid contact with the water) (see paragraph 103). Martin discloses that algorithms, time based proportional control, time based control can be incorporated into the logic to enhance optimization of the feed of chemicals (programable controller) (see paragraph 77). Accordingly, the program controller is configured to calculate a Ct value. Martin discloses that the cyclic process used in the invention for remediation of microbiological organisms allows for efficient use of reagents by utilizing a process control system to monitor and regulate the feed of various reagents (see paragraph 77).
Regarding the limitation: introducing chlorine dioxide into the water by a chemical feed system in communication with the programmable controller, Martin ‘630 describes the cyclic process in which an effective amount of oxidizer is provided to the aqueous system while sustaining an effective amount of bromide anions and chlorite anions (see Figure 1; paragraphs 22 and 26). Note that the process control system controls the feed of various reagents and a bromide sensor monitors and regulates feed of bromide as needed (chemical feed system) (see paragraph 77). The chlorite anions react with hypobromous acid producing chlorine dioxide (introducing chlorine dioxide into the water as a result of the chemical feed system performed by the controller) (see Figure 1; paragraphs 22 and 26). Martin ‘630 discloses the cyclic process regenerates the chlorite ions in-situ helping to sustain a desired chlorine dioxide concentration resulting in reduced feed of chlorine dioxide (see paragraph 116). 
Regarding the limitation: measuring a chlorine dioxide concentration by a chlorine dioxide sensor in communication with the programmable controller, Martin ’630 discloses that oxidation reduction potential (ORP) is monitored and is used to feed the oxidizing activator such as a free chlorine donor (see paragraph 77). Martin ‘630 discloses that with increased chlorite anion concentration, there is an increase in chlorine dioxide concentration, and a reduction in ORP – indicating that chlorite anion is recognized by the ORP sensor as a source of demand. If higher chlorine dioxide concentrations are needed, the system would operate with a lower ORP setpoint (chlorine dioxide sensor). If lower chlorine dioxide is acceptable, then a higher ORP setting would be used (see paragraphs 112 and 113). Martin ‘630 discloses that chlorine dioxide concentrations can be measured using selective sensors using chlorophenol red (see paragraph 113).
Regarding the limitation: recording the chlorine dioxide concentration and calculating a Ct value by the programmable controller, Martin ‘630 discloses that the cyclic process allows for efficient use of reagents by utilizing a process control system (providing a system) to monitor and regulate (controlling the remediation) the feed of various reagents (programmed to implement a remediation cycle) in which the sanitizer sensor, pH sensor, temperature sensor and chlorine dioxide sensor are interfaced with a programmable controller (see paragraph 77). Martin discloses that algorithms can be incorporated into the program logic to enhance optimization of the feed of chemicals as well as other supporting treatment (see paragraph 77). Martin also reports time values for chlorine dioxide concentration (see paragraphs 107 and 108). 
Martin ‘630 does not define or calculate a Ct value.
However, Martin ‘398 teaches that the Ct value can be based on laboratory and/or field studies and values that can be used to target and achieve a desired level of inactivation of microbiological organisms (see paragraph 26). Additionally, the data required by the Ct formula, as described by Martin ‘398, is reported in the examples described by Martin ‘630 such that a person having ordinary skill in the art is required only to transcribe the reported numbers into the computer/program of Martin ‘630 to calculate a Ct value. 
Thus, the programmable controller is configured to calculate a Ct value based on the data collected using program logic and mathematical algorithms to perform summation, multiplication, and division of collected data. 
Martin ‘630 and Martin ‘398 are considered analogous references in that each is concerned with treating aquatic facilities to inactivate microbiological organisms.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have calculated a Ct value by incorporating the necessary mathematical algorithm for calculating chlorine dioxide concentration based on the collected sensor data measurements as reported by Martin ‘630 in the controller of Martin ‘630 because Martin ‘398 teaches the Ct value can be used to target and achieve desired levels of inactivation of microbial organisms – where Martin ‘630 desires to eliminate microbial organisms. Note that the data required by the claimed formula (i.e., concentration and time) is reported in the examples described by Martin ‘630 (see paragraphs 107 and 108). As such, a person of ordinary skill is required only to substitute the numbers reported by Martin ‘630 into the formula and calculate the result to obtain a Ct value.
Regarding the limitation: and sustaining the chlorine dioxide concentration until a targeted Ct value is reached to achieve remediation, Martin ‘630 does not specifically disclose using the program logic and algorithms for calculating a Ct value.
	However, Martin ‘398 discloses a method for treating an aqueous system using chlorine dioxide and sustaining the chlorine dioxide concentration to obtain a Ct value where the Ct value is sufficient to achieve remediation (see Abstract; paragraphs 20 and 21). Like Martin ‘630, Martin ‘398 discloses using a cyclic system utilizing bromide ions that are activated by an oxidant to produce free bromide. The free bromine oxidizes chlorite ions to produce chlorine dioxide. The free chlorine dioxide inactivates microbiological organism such as cryptosporidium. Free bromine and chlorine dioxide are reduced back to bromide ions and chlorite ions (see paragraphs 39 and 56). The system is used in swimming pools, water parks, spas, etc. (see paragraph 32). Martin ‘398 discloses that the Ct value is defined as the product of the average concentration of an oxidant (mg/L) and time (minutes) of exposure to the oxidant (see paragraph 26). Martin ‘398 discloses Ct value can be targeted based on laboratory and/or field studies to achieve a desired level of inactivation (see paragraph 26).
	Note that Martin ‘630 provides laboratory and field studies that provides data providing chlorine dioxide concentrations and lapsed time (minutes) during the sampling period (see Examples 1 and 2 at paragraphs 107 and 108).
	Martin ‘630 and Martin ‘398 are considered analogous references in that each is concerned with treating aquatic facilities to inactivate microbiological organisms.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, for Martin ‘630 to have calculated a Ct value based on the data collected using program logic and mathematical algorithms to perform summation, multiplication, and division of collected data because Martin ‘398 teaches that the Ct value can be based on laboratory and/or field studies and values that can be used to target and achieve a desired level of inactivation of microbiological organisms, and the data required by the Ct formula is reported in the examples described by Martin ‘630 such that a person having ordinary skill in the art is required only to transcribe the reported numbers into the computer/program to calculate Ct values. 

Claims 9 and 12 are rejected under 35 USC 103 as being unpatentable over Martin (US Publication Number: 2010/0189630 A1) in view of Martin (US Publication Number: 2019/0300398), as applied to claims 1-11, 13-16, and 28 above, and further in view of Steininger (US Patent Number: 4,224,154).
	Claim 9: Regarding the limitation: The method according to claim 1, wherein the implementation of the remediation cycle is initiated manually, the above discussion of Martin ‘630 applies herein.
Martin ‘630 does not specifically disclose manually implementing the remediation cycle.
However, Steininger discloses a swimming pool chemical control system for automatically controlling chemical balance using dispensing intervals to treat and prevent chemical imbalance and bacteria growth (see column 1, lines 33-55). Timing means are provided to limit the duty cycle of the dispensing means (see column 2, lines 1-9). The system includes a controller 202 which includes a sensor (ORP sensors) to determine the level of chemical intended to be controlled, and chemical feeders (see column 7, lines 7-20; column 8, lines 55-61; Figures 2 and 5). The system includes the capability of the solenoids being manually actuated by an attendant permitting the manual override of the system for injecting a desired amount of chemical into the pool. Steininger teaches that when the chemical concentration is established by the attendant at the proper or desired level, the control unit will automatically maintain this same level without further intervention (manually implementing the remediation level) (see column 2, lines 20-23; column 5, lines 1-11; column 6, lines 12-54).
Martin ‘630 and Steininger are considered analogous references as each is concerned with treatment and prevention of bacteria by automatically dispensing chemicals into an aquatic environment.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, for Martin ‘630 to have manually implemented the remediation cycle because Steininger teaches that the manual adjustment of the chemical levels in the pool allows for obtaining ideal conditions.
Claim 12: regarding the limitation: The method according to claim 1, wherein the programmable controller terminates the remediation cycle, the above discussion of Martin ‘630 applies herein.
Martin ‘630 does not specifically disclose the programmable controller terminating the remediation cycle.
However, Steininger discloses that after sufficient chlorine is dispensed, the dispensing operation is terminated. The cycle is then repeated when the system drops to a specified low level (see column 9, lines 40-50). Steininger teaches controlling the chemical balance of a liquid within a given range. 
Martin ‘630 and Steininger are considered analogous references as each is concerned with treatment and prevention of bacteria by automatically dispensing chemicals into an aquatic environment. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, for Martin ‘630 to use the programmable controller to terminate the remediation cycle by terminating the feed once a sufficient chemical has been fed to the system to achieve chemical balance because Steininger teaches termination of the cycle is proper while the chemicals dispensed and measured are above a specified level in the pool in a given range - which prevents dispensing excess amounts or insignificant amounts of chemicals to the pool water – each situation having negative effects to swimmers.

Claims 17 and 18 are rejected under 35 USC 103 as being unpatentable over Martin (US Publication Number: 2010/0189630 A1) in view of Martin (US Publication Number: 2019/0300398), as applied to claims 1-11, 13-16, and 28 above, and further in view of Somesla (CA 2765637 A1).
Claim 17: regarding the limitation: The method according to claim 1, further comprising neutralizing excess chlorine dioxide, the above discussion of Martin ‘630 applies herein.
Martin ‘630 does not disclose neutralizing excess chlorine (sanitizer).
However, Somesla discloses using a reducing agent such as sodium thiosulfate to react with all chlorine (neutralizing excess chlorine dioxide) in the pool water during cyanuric acid (CYA) removal (paragraphs 8-10).
Martin ‘630, Martin ‘398, and Somesla are considered analogous references in that each is concerned with treating aquatic facilities to inactivate microbiological organisms.
Thus, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, for Martin ‘630 to use a neutralizing agent for reacting with excess chlorine dioxide because Somesla teaches that neutralizing chemicals such as sodium thiosulfate may be used for neutralizing substantially all chlorine in pool water during CYA removal.
	Claim 18: regarding the limitation: The method according to claim 1, further comprising neutralizing excess sanitizer, the above discussion of Martin ‘630 applies herein. 
Martin doses not disclose neutralizing excess sanitizer.
However, Somesla discloses using a reducing agent such as sodium thiosulfate to react with all chlorine (neutralizing excess sanitizer) in the pool water during cyanuric acid (CYA) removal (paragraphs 8-10).
Martin ‘630, Martin ‘398, and Somesla are considered analogous references in that each is concerned with treating aquatic facilities to inactivate microbiological organisms.
Thus, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, for Martin ‘630 to use a neutralizing agent in for reacting with excess chlorine dioxide because Somesla teaches that neutralizing chemicals such as sodium thiosulfate may be used for neutralizing substantially all chlorine in pool water during CYA removal.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-14, 16-18, and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of co-pending Application No. 17/571,586 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claims 1-14, 16-18, and 28 are taught by the claims of co-pending application 17/571,586.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1-12, 14, 17-18, and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of co-pending Application No. 17/988,963 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claims 1-12, 14, 17-18, and 28 are taught by the claims of co-pending application 17/988,963.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1-12, 14, 17-18, and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of co-pending Application No. 17/866,823 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claims 1-12, 14, 17-18, and 28 are taught by the claims of co-pending application 17/866,823.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Prior Art of Record
The prior art of record and not relied upon is considered pertinent to applicants’ disclosure: Iverson et al. (US Publication Number: 2002/0014463) teaches method for treating bacteria in water; Dennis, II et al. (US Publication Number: 20060131245) teaches water treatment control system; Fisher (US Patent Number: 4,414,180 A) teaches method for generating chlorine dioxide gas; Fisher (US Patent Number: 4,456,511 A) teaches method for generating chlorine dioxide gas; Bland et al. (US Publication Number: 2011/0000860) teaches continuous production of chlorine dioxide; and Blandford (US Publication Number: 2011/0288049 A1) composition and method for producing chlorine dioxide.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN S. GRAY whose telephone number is (571) 272-5106. The examiner can normally be reached Monday - Friday 8:00 am - 4:00 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBIN S GRAY/Examiner, Art Unit 1773                                                                                                                                                                                                        

/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773